People v Gardner (2019 NY Slip Op 08693)





People v Gardner


2019 NY Slip Op 08693


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2017-13330
 (Ind. No. 4786/15)

[*1]The People of the State of New York, respondent,
vStephan Gardner, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Gamaliel Marrero, and Andrew Ayala of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Elizabeth Foley, J., at plea; Martin Murphy, J., at sentence), rendered October 19, 2017, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of the right to appeal precludes appellate review of his contention that the sentencing court improvidently denied his request for youthful offender treatment (see People v Pacherille, 25 NY3d 1021, 1024; People v Glover, 173 AD3d 1201; People v Basurto-Lopez, 166 AD3d 643; People v Lafontant, 160 AD3d 662).
MASTRO, J.P., DUFFY, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court